Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the USPTO Patent Trial and Appeal Board rendered decision on July 6, 2022. The Board decision reversed Examiner’s rejection under 35 U.S.C. §112 and 35 U.S.C. §101. 
Claims 1, 3-8, 10-14, and 21-26 are pending. 

Reasons for Allowance
Claims 1, 3-8, 10-14, and 21-26 are allowed. 
The following is an Examiner’s statement of reasons for allowance:
	
The primary reason for allowance of claims 1, 3-8, 10-14, and 21-26 is a result of a Patent Trial and Appeal Board rendered decision on July 6, 2022 reversing Examiner’ rejection under 35 U.S.C. §112 and 35 U.S.C. §101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685